-Barrows, J.
I .concur in the opinion of the Chief Justice.
*259The idea that a general law of the State, allowing a convict in the state prison credits for good behavior in reduction of the term of his imprisonment, and excluding in the computation of his term the time that he is in solitary confinement for offences against the rules and regulations of the prison, is unconstitutional, "as interfering with the judgments of the judiciary,” while it is the strongest ground that can be taken against the validity of the law, and hence is made the basis of the decision of the learned court in Pennsylvania, in Com. v. Halloway, 42 Penn. St. 446, does not seem to me to be well founded.
The court imposes, and the convict receives his sentence,, subject to such modifications as are created by existing; laws.
The court acts in view of these very provisions, contemplating-their probable effect upon the practical execution of the sentence. The convict receives the sentence which deprives him of bis, liberty, and "subjects him to an infamous punishment,” (a sentence-imposed not merely for the protection of the community against his lawlessness, but for his own possible reformation, and probable restraint from other crimes,) with all its incidents, one of which is his necessary temporary subjection to the judgment of the warden, in case of his offending against prison discipline. If he suffers for such offences, he suffers "by due process of law,” which from the necessity of the case commits to the warden,, jurisdiction over him and them in elaborate and carefully guarded provisions, which give the convict as ample protection against tyranny and injustice on the part of the warden, as the circumstances permit. See R. S., c. 140, passim, and particularly § §; 9, 11, 13, 15.
Yet, as he is suffering for new offences, other than that for-which his sentence was imposed, the law excludes "the time he is in solitary confinement for any violation of the rules and. regulations of the prison.”
Could the legislature give the warden this jurisdiction, authorize' him to punish these offences against prison discipline, and declare that the time so consumed should not be reckoned in computing-the term of the sentence ? It is a power which they assumed early in the history of the State, executed elaborately, and fox-more than fifty years it was not questioned.
*260Tlio legislature seem to have supposed that for the proper government of those committed to his charge the warden must have jurisdiction over such offences against good order, and a discretionary power, regulated as we have seen by statute, and exercised more or less with the advice and supervision of the inspectors, to maintain order and punish by reasonable penalties any infractions of the prison rules; and they gave him such power and jurisdiction accordingly.
Force, even to the extent of wounding and killing, may be used to suppress resistance to authority, and compel obedience to the • lawful commands of the officers, and the officers are justified in employing it, § § 36, 37. Are.these provisions unconstitutional also ? Life has as many constitutional safeguards as liberty. No man should be deprived of either, except in strict accordance with the law of the land.
The legislature seem to have thought that the government of convicts in the state prison might require other methods than those applicable to the community at large. Corporal punishment "not inconsistent with humanity,” may be inflicted upon those confined there, under the direction of the inspectors. § 10. The legislature recognized the obvious fact that duties devolve upon the warden of the state prison, which differ somewhat from those of the superintendent of a Sunday school, and they invested him with the powers requisite to enable him to discharge those duties, such powers as men in ordinary life and society do not and should not have.
There are, however, other positions in life where the safety : and advantage of all concerned require, and the law accordingly gives, a power to restrain personal liberty, and even to inflict reasonable and salutary punishment, without the formalities of a ’.legal trial, pleading, evidence, conviction, and sentence. Sailors • on shipboard, lunatics in asylums, children in families and schools ■ are liable to be dealt with in ways which might be caviled at as deprivations of their liberty and violations of théir personal privileges, without the judgment of their peers and due process •of law.
*261But who would think of objecting on constitutional grounds to the just and reasonable exercise of the power vested in shipmasters and others in like responsible positions ex necessitate, or of proclaiming that the constitutional rights of citizens are thereby infringed? The rightfulness of their jurisdiction and discretionary power to hear, decidí', command, and compel obedience, in fine to execute (even at the expense of confinement, hard fare and stripes to recusants), all that is reasonably necessary and desirable for the general safety and well being of the persons and things under their charge, is as yet unquestioned. I see no reason to hold that convicted criminals have rights any more sacred than those whom the law subjects to the authority of men having the control of them for special purposes other than the punishment of crime.
Unfortunately the noisy and dogmatic philosophy of to-day has spawned many "go as you please” notions, the direct tendency of which is to sap the power of any, oven the most liberal, government in the world to protect the peaceable and orderly, and to restrain the vicious from developing, according to their own perverse wills and base instincts, into enemies of society; until the real danger is that an exaggerated tenderness for the rights of criminals may make them the dominant class, before whoso unscrupulous audacity the rights of others shall give way. Nono so ready as they to invoke strict constructions of the constitution to shield them from the just penalties of violated laws.
In various particulars, it seems to me clear, that as uneeessary incident to the punishment of his crime, the convict incurs a liability to summary punishment for other minor offences, by those having him in charge, a liability to which the citizen is not and ought not ordinarily to he subjected. To this extent, from necessity, and, in one sense, as a part of his punishment, the imprisoned convict has temporarily forfeited the ordinary rights of citizenship, and subjected himself to those laws that arc specially enacted for the government and regulation of the state prison. And when he sutlers under them, he suffers "by due process of law.”
The reasoning in the majority opinion seems to proceed mainly upon the idea that punishments under the direction of the warden *262for the breach of prison regulations, are not "by due process of law.”
Why not, as much as a punishment for a contempt of court ? From the nature of the case, and the necessities of the position, the warden, like a judge in a case of contempt, must have the jurisdiction which those statutes give him. Without the power to maintain good order by appropriate penalties for the breach thereof, it would be impossible for the officers to conduct the work of the prison, or even to keep the convicts in security.
From the necessity of the case, too, the penalties for disorderly conduct, must be inflicted within the prison walls. But the warden does not confine the convict in the state prison for the misdemeanors which he there commits, as the majority opinion seems (erroneously, I think,) to assume; for he is already there, under the sentence of the court. If the legal punishment of his bad conduct practically results in lengthening his detention, it is none the less by force of law, and in due process of law, the law which determined before the sentence was imposed, how its term should be computed.
I do not see that any constitutional rights of convicts require us to deprive them during the term of their imprisonment of all hope of bettering their condition by good behavior, or of all restraint from bad behavior in prison by fear of the consequences. The law seems to me to be a beneficial one, and to put prisoners more upon the footing of those who are not past all hope of redemption; and in most cases it operates to abridge the term of imprisonment. It is the prisoner’s own fault if it does not.
At least, the doubt whether the legislature have exceeded their .constitutional power in this instance, ought to restrain us from pronouncing the law invalid.